DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group II, claims 13-20, in the reply filed on 01-28-22 is acknowledged. 
The traverse are based on: the pending claims of the instant application
do not present a serious search burden on the Examiner.
These argument not found persuasive because 
A) The applicant just ignored the facts examiner pointed out in Requirement of Restriction/Election of 01-06-22:
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 13 of the Group II teaches specific technical features including providing a work object on a carrier; placing the part in between the fixture and the work object on the carrier, of which claims 1 and 21 of Group I are lacking.
Therefore, inventions of Group I and Group II of do not have a single general inventive concept, and do not meet the requirement of unity of invention.
B) The applicant also ignored the examiner’s statement for there is an examination and search burden for the examiner:
There is an examination and search burden for these patentably distinct Groups due to each Group lacks unity with each of the other Group. The Groups require a different field of search (e.g., searching different classes/subclasses or electronic 
 C) Because these inventions are independent, distinct, and lacks unity of invention for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
The restriction requirement is still deemed proper and is therefore made FINAL. Claims 1-12 and 21-30 are withdrawn from consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 18, a limitation of “the pick and place nozzle”, which lacks of anticipated base of the limitation, there is no limitation of "a pick and place nozzle” anywhere 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (US20120229999).
Re Claim 13, Hussain show and disclose
A method of clamping a part to a work object, comprising: 
providing a fixture (170, fig. 5 and 11) having a retaining feature (latch pin on 170, fig. 11); 
providing a part (15, fig. 5 and 11); 
providing a work object (20, fig. 5 and 11) on a carrier (275 with 280, fig. 11); 
placing the part in between the fixture and the work object on the carrier (fig. 5 and 11); and 

Re Claim 16, Hussain show and disclose
The method of clamping a part to a work object of claim 13, further comprising providing wet solder paste (reflow solder balls of BGA chip 15, fig. 5 and 11; The ball grid array 50 consists of plural solder balls that are designed to establish metallurgical bonds with corresponding structures on another device and by way of a solder reflow process, [0031]) on at least one of the part and the work object (fig. 5 and 11).
Re Claim 17, Hussain show and disclose
The method of clamping a part to a work object of claim 13, further comprising subjecting the fixture, part, work object, and carrier to a reflow process (a solder reflow process, [0031]) such that the part and work object are soldered together.
Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabbe (US4906194).
Re Claim 13, Grabbe show and disclose
A method of clamping a part to a work object, comprising: 
providing a fixture (52, fig. 3) having a retaining feature (retain hole with threaded screw 58, fig. 3); 
providing a part (30 with 10, fig. 3); 
providing a work object (12, fig. 3) on a carrier (50, fig. 3); 

securing the retaining feature to the carrier (by threaded screw 58, fig. 11) such that the part and the work object are clamped together between the fixture and the carrier (fig. 3).
Re Claim 19, Grabbe show and disclose
The method of clamping a part to a work object of claim 13, wherein the retaining feature comprises at least one alignment pin (of screw 58, fig. 3) configured to releasably secure to the carrier.

Allowable Subject Matter
Claims 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the placing the part in between the fixture and the work object on the carrier comprises: picking, by a pick and place nozzle, the part; inserting the retaining feature into a retaining feature opening of the part; and inserting the retaining feature into a retaining feature opening of the work object.

wherein the at least one alignment pin comprising a bayonet tip at the end of the at least one alignment pin; wherein the method further comprises: compressing, by a fixture stripper, the bayonet tip such that the fixture is releasable from the carrier.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 14, 20 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20060156540-A1 US-20030231481-A1 US-20170080621-A1 US-20160031138-A1 US-20150360273-A1 US-20150228529-A1 US-20140361477-A1 US-20140359996-A1 US-20140239569-A1 US-20130263444-A1 US-20070057681-A1 US-20020030972-A1 US-20090320280-A1 US-20090147171-A1 US-20080160131-A1 US-20070065534-A1 US-20040257770-A1 US-9209608-B2 US-8939784-B2 US-6514097-B1 US-6101091-A US-6068174-A US-9462673-B2 US-5473510-A US-5215472-A US-5129833-A US-5123849-A US-5037312-A US-4969826-A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848